DETAILED ACTION
	This is a Notice of Allowance for U.S. Application 16/980,974. Receipt of the after final amendments filed on 12/21/2021 is acknowledged.
Claims 1-4, 6, 7, 9-11, and 19-28 are pending.
Claims 5, 8, and 12-18 are cancelled.
Claims 1-4, 6, 7, 9-11, and 19-28 are examined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Goldberg on 01/06/2022.
Enter the amendments filed on 12/21/2021 and amend the claims as follows: 

Amend lines 12-13 of claim 1 to define --with the peripheral 
	
Amend line 1 of claim 9 to define --as claimed in Claim [[5]] 1,--;

Amend lines 12-13 of claim 19 to define --with the peripheral 
--.

Allowable Subject Matter
Claims 1-4, 6, 7, 9-11, and 19-28 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Bertolini (U.S. Patent 6,467,224) discloses a decking tile comprising of an underlay tile #60 which is to support wooden slats thereabove in order to form a floor surface. The underlay tiles comprise of spacers #38 which extend from the periphery of the tiles and are configured to retain the wooden slats from extending beyond the peripheral edges of the tiles. However, apertures #28 are used to receive fasteners in order to secure the slats to the upper surface of the underlay tiles and a plurality of slats are configured to be provided on top of each underlay to form whatever design as wanted and it would be impermissible hindsight to modify the invention of Bertolini to meet each and every feature of the claimed invention regarding the tooth connection as well as the peripheral edges of the tiles and underlay units aligning with one another in a one to one relationship.
Bosman (U.S. Publication 2017/0298638) discloses a tiling system as explained in the Final Rejection filed on 09/24/2021. However, Bosman discloses the use of spacers #12 in order to space such tiles from one another and the projections #9 from the peripheral edges of the underlay units are to interleave with one another and not abut one another at free ends thereof and thus it would be impermissible hindsight as well as render the invention inoperable for its intended purpose if one were to modify Bosman to meet each and every feature of the claimed invention. 
Cooper (U.S. Publication 2009/0217614) discloses a tiling system comprising of a plurality of underlay units #2 and tiles #3 that are to comprise of peripheral edges that align with the peripheral edges of the underlay units. Projections #4 extend from the peripheral edges of the underlay units and are configured to abut free ends of adjacent units in order to space the unit and tile peripheral edges from one another. However, Cooper discloses the use of flexible hinges #5 in order to connect such units to one another and allow the floor to be rolled up or to flex over uneven surfaces. Therefore, it would be impermissible hindsight to modify the underlay units of Cooper to include a non-adhesive securing arrangement for securing the underlay units to a supporting structure as defined since such an arrangement would prevent the ease at which such a floor can be rolled up and removed when needed as disclosed in Cooper.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635